Citation Nr: 1207354	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for service-connected residuals of a head injury, hereafter referred to as traumatic brain injury, and currently rated as noncompensable.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's noncompensable rating for his service-connected traumatic brain injury (TBI) was continued in the April 2007 rating decision on appeal.  The rating was based on the old rating criteria for TBI.  The Veteran's representative has requested review under the revised rating criteria.  

A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  38 C.F.R. § 4.124a, DC 8045, Note (5).  

In February 1987 the Veteran's traumatic brain injury was service connected and assigned a noncompensable rating effective March 20, 1986.  The Veteran contends that he should be awarded an increased rating for his head disability.  

By way of background, the Veteran was involved in a motorcycle accident in September 1985, from which he sustained a severe closed head injury and pulmonary contusion.  A December 1985 Medical Board evaluation discussed the Veteran's progress, and observed that he continued to have significant memory problems, difficulty with performing assigned tasks, and difficulty with concentration.  In an April 1986 neurological evaluation the Veteran described experiencing persistent memory problems, and in November 1986 he indicated that his concentration was improving.  In his December 1986 psychometric testing report the Veteran's attention and concentration were considered below average suggesting anxiety and distractibility interfered with receptivity to new information.  Minnesota Multiphasic Personality Inventory testing revealed mild depression, worry and pessimism, and it was observed that the Veteran was anxious, restless and agitated, likely exhibiting high energy level, expansiveness, easy distractibility, hyperactivity and impulsiveness.  As such, the examiner indicated that the Veteran likely had trouble at any enterprise requiring sustained effort, such that he could be expected to demonstrate irritability and ready anger at minor obstacles and frustrations.  In sum, the Veteran's attention and concentration was lowered at least partly by impulsivity, anxiety and hyperactivity.  In January 1987 the Veteran indicated that he experienced sleep problems, such as awakening in a sweat, that he was aware of memory lapses regarding daily activities, and feeling impatient.  The Veteran associated these symptoms with his head injury.  

There is an absence of a treatment history or further complaints regarding his head injury or residual symptoms until the Veteran filed a claim for an increased rating in December 2006.  VA treatment records show that in July 2006 the Veteran was hit in the back of the head with a skateboard, and suffered a right parietal laceration and epidural hematoma.  The Veteran was afforded a VA examination with a family practitioner and a VA psychiatric evaluation in February 2007; however, the claims folder was not made available to the examiners for review.  Nevertheless, such examination assessed a "spotty" memory, and observed that the Veteran's life appeared to be disorganized and aimless.  

In July 2007 the Veteran indicated that he had a mental disorder related to his head injury caused him to be unable to handle the routine of daily life, including social judgments, anxiety, depression, disturbed sleep, anger, social isolation and problems in the work world and in obtaining a meaningful existence.  

Subsequent treatment records through February 2009 show that the Veteran was seen for various psychiatric conditions to include depression, TBI syndrome, psychosis not otherwise specified, alcohol abuse versus dependence, cannabis abuse versus dependence, nicotine abuse, and PTSD.  His psychotic problems included auditory hallucinations, delusional concerns, disorganized/confused thought processes, poor concentration/attention, minimal social interaction impaired insight, sleep disturbance agitation and restlessness, aggressive behaviors, and poor compliance with medications.  Cognitive impairment problems included impaired executive function, delusional beliefs, disturbed sleep, emotional lability, and impaired self care.  A September 2007 electroencephalogram found that wakefulness was accompanied by arrhythmic 9-10 HZ potentials over the posterior and middle head regions.  The Veteran received inpatient mental health treatment during which he discussed his daily preoccupation with 9/11 and wanting to find and punish terrorists, and his problems with anger.  His insight, judgment and memory were considered to be poor; he had passive homicidal ideation; he had obsessions, and his mother reported that he experienced delusions of being a Central Intelligence Agency agent.  An August 2008 treatment note indicated that after he stopped working for Boeing in 1999 the Veteran experienced a slow social decline through approximately 2001.  The Veteran's symptoms included difficulties sleeping, with obsessive compulsive thoughts, and with depression.  The Veteran was prescribed such medications as Abilify, Trazadone, Resperidone and Lithium.

The Veteran was afforded a June 2009 hearing before a Decision Review Officer, in which he discussed how following service he maintained a job at Boeing for approximately 10 years, at which time he was let go.  He indicated that he had last worked a full time job in 1998, which the Board observes is nearly a decade prior to his most recent head injury.  In addition, he discussed how the September 11, 2001 terrorist acts had significantly impacted him, and such responses are also presumably prior to his most recent head injury in 2006.

Upon review of the evidence as outlined above, and in light of the changed rating criteria regarding TBIs, the Board finds that under the circumstances another VA examination is required.  In addition, the Board notes that the examiner should review the claims folder.  

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the TDIU is part and parcel of the increased rating claim. 

In his February 2007 examination discussing the Veteran's history of head injury it was observed that his functional impairment involved very poor memory and organizational skills, and that he was "not able to do the job and meet job requirements."  In an August 2007 treatment note the Veteran reported that he had not worked since he was laid off by Boeing in 1999.  In September 2007 it was indicated that the Veteran had not worked for 2 years since his most recent TBI.  In September 2008 the Veteran reported that he worked landscaping, but barely made enough money to subsist.  In December 2008 the Veteran reported that he worked a little to get by.  At his DRO hearing, the Veteran explained that he had not attained full time employment since he was laid off from work at Boeing.  

The Veteran has indicated his belief that he is unable to work because of his service-connected traumatic brain injury.  The question of entitlement to a TDIU is raised by the record.  Although this issue is part of the increased rating, it has not been considered by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his TBI residuals.  The Veteran's claims folder should be made available to the examiner.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then provide an opinion as to the current severity of any service-connected TBI residuals.  The examiner is also requested to opine as to what symptoms are attributable to the Veteran's service-connected TBI, and what are associated with another disability.  In this regard, the examiner is asked to specifically discuss the July 2006 head injury. 

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  After conducting any additional development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  In addition, develop and consider the TDIU issue.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


